           Case 4:19-cv-00028 Document 1 Filed in TXSD on 01/04/19 Page 1 of 3




UNITED STATES DISTRICT COURT                                      SOUTHERN DISTRICT OF TEXAS


     United States of America,                              §
                                                            §
                       Plaintiff,                           §
                                                            §
     vs.                                                    §       Civil Action ______________
                                                            §             (CDCS: 2019A11185)
     Rufino Diaz d/b/a Diaz Plastering,                     §
                                                            §
                       Defendant.                           §


                                                     Complaint
1.         Jurisdiction. The district court has jurisdiction because the United States is a party. See U.S.

           CONST., art III, § 2, and 28 U.S.C. § 1345.

2.         Venue. The defendant resides in Harris County, Texas, and may be served with process at

           2554 W. Little York, Houston, Texas 77091.

3.         The Debt. The debt owed to the United States arose through a promissory note from

           U.S. Small Business Administration. The debt on the date of the Certificate of

           Indebtedness was:

           A.       Current principal                                                $         26,692.34

           B.       Interest (capitalized and accrued)                               $          7,002.90

           C.       Administrative fees, costs, penalties                            $         12,558.08
                    (Including $400.00 Filing fee)


           D.       Balance due                                                      $         46,253.32


           E.       Prejudgment interest accrues at 6.00% per annum being $4.39 per day.

           F.       The current principal in paragraph 3 A is after credits of $79,028.89.
     Case 4:19-cv-00028 Document 1 Filed in TXSD on 01/04/19 Page 2 of 3



4.   Default. The United States has demanded that the defendant pay the indebtedness,

     and the defendant has failed to pay it.

5.   Prayer. The United States prays for judgment for:

     A.      The sums in paragraph 3, pre-judgment interest, administrative costs, and post-
             judgment interest.

     B.      Other relief the court deems proper.

                                               Respectfully submitted,

                                               CERSONSKY, ROSEN & GARCÍA, P.C.


                                       By: /s/ M. H. Cersonsky
                                           M. H. Cersonsky, TBN: 04048500
                                           1770 St. James Place, Suite 150
                                           Houston, Texas 77056
                                           Telephone: (713) 600-8500
                                           Fax: (713) 600-8585

                                               Attorneys for Plaintiff

           For Important Information About This Lawsuit Please See Next Page.
     Case 4:19-cv-00028 Document 1 Filed in TXSD on 01/04/19 Page 3 of 3




                       Federal Court Suit

1.   You have been served in a lawsuit.

2.   If you dispute the debt in it, you must file a written response to the
     lawsuit with the court and the government’s lawyer. If you do not,
     a default judgment will be taken against you.

3.   Your written response is due 21 days after the day you got the lawsuit
     papers.

4.   Mail your written response to:

                 Clerk
                 United States District Court
                 P.O. Box 61010
                 Houston, Texas 77208

     and send a copy to the lawyers for the United States at:

                 M. H. Cersonsky
                 Cersonsky, Rosen & García, P.C.
                 1770 St. James Place, Suite 150
                 Houston, Texas 77056

     Be sure to put your case number and name on your response.

5.   If you do not dispute the debt claimed in the lawsuit and want a
     payment plan, please contact Eddith Salazar at (713) 600-8500.
Case 4:19-cv-00028 Document 1-1 Filed in TXSD on 01/04/19 Page 1 of 2
Case 4:19-cv-00028 Document 1-1 Filed in TXSD on 01/04/19 Page 2 of 2
